Citation Nr: 0116523	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active service from November 1951 to March 1954.  The veteran 
died in November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the St. Petersburg 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The current appeal is limited to the issue listed on 
the cover page of this decision.  


REMAND

The veteran died in a private hospital on November 11, 1999 
at the age of 67.  The official Certificate of Death lists 
"Metastatic Carcinoma of the Lung" as the immediate cause 
of death, with chronic obstructive pulmonary disease (COPD) 
listed as the only contributory cause of death.  No autopsy 
was performed.  

During his lifetime, the veteran had established entitlement 
to service connection for multiple disabilities, most 
stemming from combat wounds, rated 90 percent disabling in 
combination (excluding a temporary total rating for 
hospitalization in November-December 1995) from April 1954.  
He was also rated totally disabled due to individual 
unemployability from July 1994; and he was entitled to 
special monthly compensation on account of the anatomical 
loss of one foot and the anatomical loss of a creative organ.  

In November 1995, the veteran underwent Mohs' micrographic 
surgery to totally excise a squamous cell carcinoma on the 
stump of his amputated left leg.  The presence of squamous 
cell carcinoma at this site had been confirmed by a biopsy 
dated in September 1995.  It was later determined that this 
disability had been caused by irritation of the stump by the 
prosthesis, and service connection was granted for squamous 
cell carcinoma of the left leg stump pursuant to 38 C.F.R. 
§ 3.310(a), rated 10 percent disabling from July 1994 and 
noncompensably disabling from April 1996.  It was indicated 
that the tumor on the left leg stump was totally excised in 
November 1995.  

The appellant contends that the squamous cell carcinoma of 
the left leg stump metastasized to the appellant's lungs and 
brain, resulting in his death.  The wording of the death 
certificate is ambiguous.  Private medical records obtained 
by the appellant reflect treatments for a variety of ailments 
from December 1996 up to the veteran's death in November 
1999, including lung cancer, which is variously described in 
these records as squamous cell carcinoma, small cell 
carcinoma, or non-oat cell carcinoma of the right lung.  
Unfortunately, the medical records obtained by the appellant 
do not indicate whether the veteran's fatal lung cancer 
represented a primary site or a metastasis from somewhere 
else, nor do they include a biopsy or other clinical 
information which would definitively characterize the type of 
cancer which invaded the veteran's right lung.  If this 
information exists (and it should), it is potentially 
significant to the merits of the present appeal.  

Furthermore, the claim seeking service connection for the 
cause of the veteran's death has been denied by the RO as not 
well-grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991), 
which was the controlling legal authority at that time.  

However, in November 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law.  Among other things, it abolishes the threshold 
requirement for a well-grounded claim and establishes new 
criteria and procedures for VA's duty to assist claimants in 
the development of the evidence necessary to substantiate 
their claims.  Id. (to be codified at 38 U.S.C. §5103A).  As 
the RO has not yet considered whether any additional 
notification or development is required under the VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a final decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (July 1992)(published at 57 Fed. Reg. 49,747 (1992)).  As 
noted above, it seems likely that certain relevant medical 
records are still absent from the evidentiary record in this 
case.  It appears that, at a minimum, VA should attempt to 
obtain these additional medical records and then obtain a 
medical opinion as to the merits of the appellant's claim.  

Accordingly, the issue on appeal is remanded for the 
following action:

1.  The RO should review the claims file 
and ensure that all additional 
evidentiary development action required 
by the VCAA is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  The RO should also refer to 
any pertinent guidance, including Federal 
Regulations, that is provided.  At a 
minimum, the RO should obtain all VA 
medical records pertaining to this 
veteran and attempt to obtain any missing 
private medical records, particularly 
including biopsies or other information 
characterizing the type of lung cancer 
found in early 1999; then, the RO should 
obtain a medical opinion concerning the 
merits of the appellant's claim.  As part 
of that opinion, the primary location of 
the cancer should be identified.

2.  The RO should next readjudicate the 
claim seeking service connection for the 
cause of the veteran's death.  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  

If the benefits sought on appeal are not granted, the 
appellant and her representative should be furnished an 
appropriate supplemental statement of the case and provided 
an opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further consideration.  The appellant need take no 
further action unless she is so informed, but she may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




